       Case 5:21-cv-01727-EJD Document 15 Filed 03/16/21 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11

12   Attorneys for Defendant
     RingCentral, Inc.
13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15

16   ZOOM VIDEO COMMUNICATIONS, INC.,         Case No. 4:21-cv-01727-DMR
17                Plaintiff,
18         v.                                 CERTIFICATE OF SERVICE
19   RINGCENTRAL, INC.,
20                Defendant.
21

22   RINGCENTRAL, INC.,
23                Counterclaimant,
24         v.
25   ZOOM VIDEO COMMUNICATIONS, INC.
26                Counterdefendant.
27

28

                                                                 CERTIFICATE OF SERVICE
                                                                       4:21-CV-01727-DMR
        Case 5:21-cv-01727-EJD Document 15 Filed 03/16/21 Page 2 of 2



 1          I am employed in the County of San Mateo, State of California. I am over the age of 18

 2   years old and not a party to this action. My business address is Orrick, Herrington & Sutcliffe

 3   LLP, 1000 Marsh Road, Menlo Park, California 94025. On March 16, 2021, I served the

 4   following document(s):

 5   RINGCENTRAL’S ADMINISTRATIVE MOTION TO SEAL AND ATTACHMENTS
     THERETO
 6
            on all interested parties to this action in the manner described as follows:
 7

 8            (VIA EMAIL) On March 16, 2021, via electronic mail in Adobe PDF format the
              document(s) listed above to the electronic address(es) set forth below.
 9
            Service List:
10
            Lumish, Douglas (Doug.Lumish@lw.com);
11          Rawlinson, Matt (MATT.RAWLINSON@LW.com);
            Zahoory, Arman (Arman.Zahoory@lw.com);
12          Hoesterey, Alice (Alice.Hoesterey@lw.com)
13
            I declare under penalty of perjury under the laws of the State of California and the United
14
     States that the foregoing is true and correct.
15
            Executed on March 16, 2021, at Redwood City, California.
16
                                                                          /s/ Robert L. Uriarte
17
                                                                  Name
18

19
20

21

22

23

24

25

26

27

28

                                                                                CERTIFICATE OF SERVICE
                                                                                      4:21-CV-01727-DMR
